Citation Nr: 1303226	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-17 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral sensorineural hearing loss.

4.  Entitlement to service connection for refractive error claimed as vision loss.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to December 1986, October 2003 to June 2004, November 2006 to March 2008, and a period of two days in June 2010.  It also appears that he had service with the National Guard between these periods of active duty, presumably with numerous periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated through August 2012.  Significantly, these records were reviewed by the RO in a supplemental statement of the case dated in August 2012.  The remainder of the documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260.  

2.  There is competent evidence of hypertension within one year of the Veteran's separation from active service.

3.  Defective bilateral hearing was noted at service entrance.

4.  The Veteran's bilateral hearing loss clearly and unmistakably existed prior to service. 

5.  The evidence is not clear and unmistakable evidence that the preexisting bilateral hearing loss was not aggravated by service.  

6.  The Veteran's current bilateral hearing loss is due to service.  

7.  A preponderance of the evidence is against a finding that there was an in-service super-imposed injury or disease to the eyes.

8. The Veteran's visual disorder is caused primarily by refractive error which is not a disability for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (2012).

2.  The criteria for establishing entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  The criteria for establishing entitlement to service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2012).

4.  The criteria for establishing entitlement to service connection for refractive error claimed as vision loss are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his service-connected tinnitus is more disabling than currently evaluated.  The Veteran also contends that his hypertension, bilateral sensorineural hearing loss, and refractive error are related to his active service.  With regard to the hypertension issue, the Veteran contends that he was first diagnosed with hypertension in 2004 (either during his second period of active service or within one year of discharge from his second period of active service).  With regard to the hearing loss issue, the Veteran argues that he had hearing problems prior to military service but that his hearing disorder was aggravated during military service.  The Veteran contends that he was exposed to significant noise exposure, including canon model 198, during his service which aggravated his bilateral hearing loss.  

Increased Rating Issue

The Veteran contends that his service-connected tinnitus is more disabling than currently evaluated.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).   

The facts of this case are not in dispute.  The Veteran was diagnosed with tinnitus during a May 2008 VA audiological examination.  Service connection for this disability was established in a September 2008 rating decision.  The RO evaluated the Veteran's tinnitus as 10 percent disabling.  In a May 2009 VA Form 9 the Veteran indicated that his tinnitus increased in severity during his most recent deployment to Afghanistan and is more disabling than currently evaluated. 

The Veteran's current bilateral tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Under DC 6260 a 10 percent disability rating is the maximum rating available.  Also, DC 6260 explicitly states it is permissible to assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Note 2.  While the Veteran experiences tinnitus in both ears, the Board concludes that the currently assigned 10 percent disability rating is the highest rating assignable under DC 6260.  Although the Veteran may argue that because he has bilateral tinnitus, each ear should be rated separately, there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board also finds that no higher schedular evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  There is no evidence that the Veteran suffers from any other disease of the ear for which additional compensation could be awarded.  Because there is a specific diagnostic code to evaluate tinnitus, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that the rating assigned is appropriate and there is no basis for higher schedular ratings.  

Service Connection Issues

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For purposes of service connection pursuant to § 1110 and § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § § 1111 and 1132.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  An individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status.  Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from injury - but not disease - incurred or aggravated during INACDUTRA.  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477.  Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

1. Hypertension

Certain chronic diseases such as hypertension may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, note(1) to Diagnostic Code 7101.  

The Veteran submitted an original claim for service connection for hypertension in March 2008.  He was afforded a VA general examination in June 2008.  At that time the Veteran reported that he was first diagnosed with hypertension in 2004.   Notably, the Veteran was discharged from his second period of service in June 2004.  A review of VA outpatient treatment records shows no indication of hypertension in November 2004 but shows a diagnosis of hypertension as early as April 2005.  While the Veteran's service treatment records from his second period of active military service are negative for a diagnosis or treatment of hypertension, hypertension was diagnosed as early as April 2005, within one year of his June 2004 discharge.  As noted above, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Accordingly, the Board finds that the evidence supports service connection for hypertension.  § 5107(b).    

2. Bilateral sensorineural hearing loss

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.307.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss).

Upon enlistment examination in November 1985 the Veteran had defective hearing in his left ear and decreased hearing in his right ear.  This examination report does not show bilateral hearing loss for VA purposes and noted the following audiological findings:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
5
10
10
30
Left Ear
15
5
10
20
30

With regard to the November 1985 examination, the examiner assigned a numerical designation of 1 under all of the categories on the Veteran's physical profile or PULHES except for the eyes in which a 2 was assigned. PULHES is the six categories into which a physical profile is divided. The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric). The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment. Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Also, in a November 1985 report of medical history the Veteran specifically denied "hearing loss."

The Veteran's February 1989 examination ACDUTRA periodic examination did show bilateral hearing loss for VA purposes and noted the following audiological findings:
  
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35
15
15
15
40
Left Ear
25
15
5
25
40

With regard to the February 1989 examination, the examiner assigned a numerical designation of 1 under all of the categories on the Veteran's physical profile or PULHES.  Also, in a February 1989 report of medical history the Veteran specifically denied "hearing loss."  

A September 1992 ACDUTRA periodic examination also shows bilateral hearing loss for VA purposes and noted the following audiological findings:
  
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
10
40
60
Left Ear
30
10
5
20
55

With regard to the September 1992 examination, the examiner assigned a numerical designation of 1 under all of the categories on the Veteran's physical profile or PULHES.  Also, in a September 1992 report of medical history the Veteran specifically denied "hearing loss."  

A September 1996 ACDUTRA periodic examination also shows bilateral hearing loss for VA purposes and noted the following audiological findings:
  
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
10
15
55
55
Left Ear
15
10
10
60
55

With regard to the September 1996 examination, the examiner failed to make any notations regarding PULHES.  Also, in a September 1996 report of medical history the Veteran specifically denied "hearing loss."  

A January 1998 ACDUTRA periodic examination also shows bilateral hearing loss for VA purposes and noted the following audiological findings:
  
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
5
5
60
55
Left Ear
10
5
10
45
60

With regard to the January 1998 examination, the examiner assigned a numerical designation of 1 under all of the categories on the Veteran's physical profile or PULHES.  Also, in a January 1998 report of medical history the Veteran specifically denied "hearing loss."  

A November 2006 audiological examination also shows bilateral hearing loss for VA purposes and noted the following audiological findings:
  
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
10
30
60
60
Left Ear
10
15
35
65
65

A January 2008 treatment record shows that the Veteran indicated that he was concerned about decreased hearing from noise exposure by canon model 198.  A January 2008 audiological examination also shows bilateral hearing loss for VA purposes and noted the following audiological findings:
  
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
5
30
65
55
Left Ear
10
10
35
65
55

The Veteran submitted an original claim for service connection for bilateral hearing loss in March 2008.  He was afforded two VA audiological examinations in May 2008.  In the first May 2008 VA audiological examination it was noted that the Veteran had two audiograms done at a VA hospital, one in November 2004 and another in January 2005.  Both of these examination reports reportedly showed bilateral neurosensory hearing loss from 3000 Hz to 8000 kHz.  It was noted that there was no claims file available.  The Veteran complained of hearing loss and indicated that he had been exposed to artillery and mortar fire for about 20 years.  Upon audiological examination the examiner diagnosed bilateral hearing within normal limits from 500 Hz to 1500 Hz with mild to moderately severe sensorineural hearing loss from 2000 Hz to 4000 Hz as well as reduced speech recognition ability in both ears.    

In a subsequent May 2008 VA audiological examination the Veteran reported difficulty following group conversations, understanding speech in noisy environments, watching television, and following cellular phone conversation.  He indicated that his bilateral hearing loss and tinnitus had a mild interference of occupational functioning as a policeman, since had some difficulty understanding speech coming out of the police car communication system.  Consequently, he frequently had to ask for repetition.  

The Veteran also reported a twelve month history of exposure to artillery noise during his active service in Afghanistan.  For four months he was exposed to ship machinery-related noise, for eight months of military training he was exposed to noise during a previous activation.  He also reported 19 years of annual exposure to military noise during trainings as part of his National Guard duties.  There was no history of occupational or recreational noise exposure.  With regard to the Veteran's claimed tinnitus the examiner wrote that the Veteran's bilateral tinnitus had been present since 2005 after the Veteran's exposure to cannon explosions in Afghanistan.  

Audiological testing in May 2008 revealed the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
15
30
65
60
Left Ear
10
15
30
60
65

Speech Recognition
Right Ear
90%
Left Ear
90%

The examiner diagnosed bilateral hearing within normal limits from 500 Hz to 1500 Hz with mild to moderately severe sensorineural hearing loss from 2000 Hz to 4000 Hz.  There was reduced speech recognition ability in both ears and middle ear function was normal.  No nexus opinion was given with regard to whether the Veteran's bilateral hearing loss was either directly related to his active military service or was aggravated during his military service.  

By rating decision dated in September 2008 the RO granted service connection for tinnitus and denied service connection for bilateral hearing loss, finding that while there was evidence of bilateral hearing loss in service this pre-existed service and there was no evidence of aggravation.  Thereafter the Veteran perfected an appeal with regard to the denial of service connection for bilateral hearing loss.

A November 2009 audiological examination also shows bilateral hearing loss for VA purposes and noted the following audiological findings:
  
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
5
35
65
70
Left Ear
0
5
35
65
70

A February 2010 audiological examination also shows bilateral hearing loss for VA purposes and noted the following audiological findings:
  
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
10
35
70
70
Left Ear
0
10
30
65
75

In a January 2012 VA audiological examination audiological testing revealed the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
20
40
70
70
Left Ear
10
15
35
65
65

Speech Recognition
Right Ear
92%
Left Ear
92%

The examiner diagnosed sensorineural hearing loss.  The examiner reviewed the claims file and opined that it was less likely as not that the Veteran's hearing loss was caused by or a result of an event in the Veteran's military service.  The examiner noted that the Veteran's November 1985 National Guard enlistment examination showed bilateral hearing loss.  The examiner noted that the Veteran's bilateral hearing loss existed prior to service and was not aggravated beyond normal progression during the Veteran's military service.  The examiner noted that there was no hearing change observed between the pre-service and post-service discharge audiologic evaluations (November 2003 and January 2008).  The same mild to moderately severe hearing loss from 2000 Hz and above was present in both tests; therefore, there the examiner opined there was no aggravation of hearing loss during the Veteran's period of active service.  Additionally, a naturally gradual progression of hearing loss was observed in multiple audiologic examination reports dated from November 1985 through February 2010.  The examiner opined that the Veteran's tinnitus was related to military noise exposure, specifically the Veteran's report of tinnitus beginning in 2006 after exposure to artillery noise in Afghanistan.      

The Board finds that the evidence of record clearly and unmistakably demonstrates that the Veteran had pre-existing bilateral hearing loss.  Significantly, the November 1985 enlistment examination showed defective hearing in both ears, specifically noting "defective left ear hearing loss," and a February 1989 National Guard examination (prior to the Veteran's second period of service) showed bilateral hearing loss for VA purposes.  Thus, the presumption of sound condition at service entrance does not attach in this case.  See Crowe v. Brown, 7 Vet. App. 238 (1994).    

Turning to the remaining question of whether the evidence clearly and unmistakably shows that the preexisting bilateral hearing loss was not aggravated by service (the burden being on VA), the evidence includes active duty and National Guard service treatment records showing gradually increasing bilateral hearing loss beginning in November 1985 and continuing in February 1989, September 1992, September 1996, and January 1998, January 2008, May 2008, November 2009, and February 2010.

The evidence also includes the January 2012 VA examiner's somewhat inconsistent opinion that the Veteran's tinnitus is related to noise exposure during military service but that his bilateral hearing loss was not.  Also, the January 2012 VA examiner's opinion that there was no aggravation of hearing loss during the Veteran's period of active service is inconsistent with the examiner's statement that there was a gradual progression of hearing loss observed in multiple audiologic examination reports dated from November 1985 through February 2010.  In various written statements the Veteran reported significant noise exposure during two tours in Afghanistan and Kuwait in the artillery division.  Also, the Veteran's military occupational specialty for the periods of service from October 2003 to June 2004 and November 2006 to March 2008 is cannon crewmember.  Furthermore, as above, a January 2008 treatment record shows that the Veteran indicated that he was concerned about decreased hearing from noise exposure by canon model 198.  

Because the evidence is not clear and unmistakable to establish that the Veteran's pre-existing bilateral hearing loss was not aggravated during service, the presumption of sound condition upon entry into service is not rebutted, and the Veteran is presumed to have been in sound condition upon entry into service.  If the government fails to rebut the presumption of soundness under 38 U.S.C.A. 
§ 1111, a veteran's claim is one for service connection.  Wagner, 370 F.3d at 1089.

The record includes a pre-service indications of defective hearing, continued findings of decreased hearing during military service which progressively continued to get worse, and a current diagnosis of bilateral hearing loss.  The record shows that the bilateral hearing loss clearly and unmistakably preexisted service, but does not clearly and unmistakably indicate this  bilateral hearing loss was not aggravated beyond its normal progression during active service.  Instead, there are favorable statements from the Veteran, including during active military service, that the Veteran's bilateral hearing loss has been aggravated by his military service.  Accordingly, the Board finds that the evidence supports service connection for bilateral hearing loss.    

3.  Refractive error claimed as vision loss

The Veteran's service treatment records show some loss of vision.  Specifically, upon enlistment examination in November 1985 the Veteran had 20/20 vision in his right eye and 20/30 vision in his left eye, corrected to 20/25.  The November 1985 examiner assigned a numerical designation of 1 under all of the categories on the Veteran's physical profile or PULHES except for the eyes in which a 2 was assigned.  PULHES is the six categories into which a physical profile is divided. The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric). The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment. Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Also, in a November 1985 report of medical history the Veteran specifically denied "eye trouble."

The Veteran's February 1989 examination ACDUTRA periodic examination shows that the Veteran had 20/30 vision in his right eye and 20/40 vision in his left eye.  The February 1989 examiner assigned a numerical designation of 1 under all of the categories on the Veteran's physical profile or PULHES, including the eyes.  

The Veteran's September 1992 examination ACDUTRA periodic examination shows that the Veteran had 20/50 vision in his right eye and 20/50 vision in his left eye.  The September 1992 examiner assigned a numerical designation of 1 under all of the categories on the Veteran's physical profile or PULHES, including the eyes.  

The Veteran's September 1996 examination ACDUTRA periodic examination shows that the Veteran had 20/70 vision in his right eye and 20/20 vision in his left eye.  The September 1996 examiner assigned a numerical designation of 1 under all of the categories on the Veteran's physical profile or PULHES, including the eyes.  

The Veteran's January 1998 examination ACDUTRA periodic examination shows that the Veteran had 20/25 vision in his right eye and 20/20 vision in his left eye.  The January 1998 examiner assigned a numerical designation of 1 under all of the categories on the Veteran's physical profile or PULHES, including the eyes.  

The Veteran submitted an original claim for service connection for a vision disorder in April 2008.  He was afforded a VA eye examination in May 2008.  The Veteran reportedly wore corrective lenses and denied ocular surgeries, trauma, or diseases.  He complained of loss of near vision for the past three to four months.  He denied ocular pain.  The Veteran was diagnosed with refractive error (myopia, presbyopia) and the examiner noted that the Veteran's loss of vision was caused by or a result of his refractive error.  

As above, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The May 2008 VA examiner noted that the Veteran does wear corrective lenses and has refractive error (myopia, presbyopia).  Also, during the May 2008 VA examination the Veteran denied any trauma to his eyes.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. § 3.303(c).  Therefore, in the absence of evidence of a current eye disorder for which service connection can be granted, the preponderance of evidence is against service connection for refractive error claimed as an eye disorder, 38 U.S.C.A. § 5107(b), and the claim is denied. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the hypertension and bilateral hearing loss issues, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed with regard to these issues.  

With regard to the refractive error issues, the RO provided the appellant pre-adjudication notice by letter dated in April 2008.  Significantly, this letter addressed both the rating criteria and effective date provisions that are pertinent to the appellant's claim pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the increased rating claim, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of March 4, 2008, the date of his claim, and a 10 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records as well as ACDUTRA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for bilateral tinnitus is denied.

Service connection for hypertension is granted.  

Service connection for bilateral sensorineural hearing loss is granted.  

Service connection for refractive error claimed as vision loss is denied.  




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


